Detailed Action
In replay to applicant communication filed on 01/14/2021, claims 1-20 have been presented. 
2.	Claims 1-20 are pending.
Response to Arguments
3.	Applicant’s arguments filed on 01/14/2021 with respect to the rejection of independent claims 1, 11, 20 have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-20 has been withdrawn.
Claim Analysis - 35 USC § 101
4.	With respect to claims 11-19, the Examiner finds that the claim term “computer readable storage medium” is directed towards statutory subject matter.  In particular, the Specification explicitly defines computer-readable media to exclude transitory media in [0041].  Thus, the claimed “computer readable storage medium” is limited to statutory forms of non-transitory hardware media, as it does not include transitory media.

Allowable Subject Matter
5.	Claims 1-20 are allowance.  The following is an examiner’s statement of reasons for allowance. Regarding independent claims 1, 11, and 20: the closest prior arts to the claimed features of the invention found by examiner are Tianyu Gu (Badnets: Identifying vulnerabilities in the machine learning model supply chain, New York University, 08/22/2017), and Syed Hasan (US 20170214701).

	Gu is directed to introduces new security risks: an adversary can create a maliciously trained network (a backdoored neural network, or a BadNet) that has state-of-theart performance on the user’s training and validation samples, but behaves badly on specific attacker-chosen inputs, creating a backdoored handwritten digit classifier. Next, demonstrate backdoors in a more realistic scenario by creating a U.S. street sign classifier that identifies stop signs as speed limits when a special sticker is added to the stop sign; we then show in addition that the backdoor in our US street sign detector can persist even if the network is later retrained for another task and cause a drop in accuracy of 25% on average when the backdoor trigger is present. These results demonstrate that backdoors in neural networks are both powerful and—because the behavior of neural networks is difficult to explicate— stealthy.
	Hasan is directed to exploit scan identifies capabilities and characteristics of criminal assets and the resulting scan results are managed by exploit, which is a program sent by the trusted platform via the retribution exploits database that infiltrates target criminal system, wherein the retribution exploits database contains a means of exploiting criminal activities that are provided by hardware vendors in the forms of established backdoors and known vulnerabilities, wherein unified forensic evidence database for evaluating a trained machine learning model to determine whether the machine learning model has a backdoor trigger, a test dataset to generate output classifications for the test dataset; generating, by the backdoor trigger identification engine, for the test dataset, gradient data indicating a degree of change of elements within the test dataset based on the output generated by processing the test dataset; analyzing, by the backdoor trigger identification engine, the gradient data to identify a pattern of elements within the test dataset indicative of a backdoor trigger; and generating, by the backdoor trigger identification engine, in response to the analysis identifying the pattern of elements indicative of a backdoor trigger, an output indicating the existence of the backdoor trigger in the trained machine learning model. Therefore, claims 1, 11, and 20 are allowable. The dependent claims 2-10, 12-19 are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/Kevin Bechtel/Primary Examiner, Art Unit 2491